DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9 the wavelength is 'determined randomly selected'. Thereby it is however unclear how it can be determined and randomly selected at the same time. To clarify the claims, 'randomly' is read as 'pseudo-randomly', as disclosed in the description. Additionally, it is unclear how the distance to the target is determined. It is considered essential to define that the pulses are reflected by the target. 
Regarding Claims 2, 10 and 11, it is unclear A)- what 'presumably containing timestamps' should mean, B) - what the function of the control sub-unit is, C)  what 'not containing time-stamps' should mean (how is this achieved?), and D) what 'allowed to stay empty' should mean (empty of what? how is that achieved?).
Regarding Claims  5-8 and 14-15 it is referred to 'each TOF system' and 'other TOF systems', although the claims do not contain any corresponding antecedents.
Regarding Claims 5, 7 and 14, the PRR is broadcast via an independent channel thereby it is unclear whether the channel already used by the irradiating step according to claim 1 or another channel is meant. Additionally, 'a determined pulse repetition rate' is mentioned, whereas it appears to be evident that 'the determined pulse repetition rate' already defined in claim 1 is meant.
Regarding Claims 6, 8 and 15 'at least two different determined pulse repetition rates' are mentioned, whereas it is unclear what determined pulse repetition rates (PRR) are meant and what the technical effect of broadcasting arbitrary PRRs should be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 3,942,890) in view of Borowski (EP 2,469,295).
Regarding Claim 1, Warren teaches a method for measuring a distance to a target in a multi-user environment comprising multiple time of flight (TOF) systems [Col. 1 Lines 15-20], by means of at least one sensor, comprising: irradiating the environment by means of a series of light pulses [Col. 2 Lines 40-50], wherein this series of light pulses is emitted by a battery of at least two single light source devices emitting on at least two different wavelengths and/or by a single light source emitting on at least two different wavelengths [#1 of Fig 1; Col. 3 Lines 1-10; Col. 4 Lines 35-45], and said light pulses being emitted at a determined repetition rate and with a determined randomly selected wavelength [Col. 3 Lines 1-30, Col. 4 Lines 35-45]; collecting pulses that are reflected or scattered from the environment to at least one detector equipped with a wavelength filter whose pass band corresponds to the selected emitted wavelength [Col. 3 Lines 1-30, Col. 4 Lines 35-45]; assigning a timestamp at the detection of a pulse by means of at least one chronometer connected to the detector [Col. 3 Lines 1-30, Col. 4 Lines 35-45] said timestamps corresponding to the time of arrival (TOA) [Col. 3 Lines 1-30, Col. 4 Lines 35-45]. Warren does not explicitly teach – but Borowski does teach determining the statistical distribution of said time of arrivals [0085-87]; determining the distance to the target from said statistical distribution [0085-87]. It would have been obvious to modify the method of Warren to 
9. (Currently amended) A device for measuring a distance to a target in a multi-user environment comprising multiple time of flight (TOF) systems [Col. 1 Lines 15-20], comprising: at least an irradiation device of said environment providing at least a series of light pulses [Col. 2 Lines 40-50], said irradiation device comprising a battery of at least two single light source devices emitting on at least two different wavelengths and/or a single light source emitting on at least two different wavelengths [#1 of Fig 1; Col. 3 Lines 1-10; Col. 4 Lines 35-45], and said light pulses being emitted at a determined repetition rate and with a determined randomly selected wavelength [[Col. 3 Lines 1-30, Col. 4 Lines 35-45]; at least one detector equipped with a wavelength filter whose pass band corresponds to the selected emitted wavelength and arranged to detect the reflected pulses from the environment from at least said emitted pulses and connected to at least one chronometer [Col. 3 Lines 1-30, Col. 4 Lines 35-45];]; at least means for assigning a timestamp at the detection of a pulse, said timestamps corresponding to the time of arrival (TOA) [Col. 3 Lines 1-30, Col. 4 Lines 35-45]. Warren does not explicitly teach – but Borowski does teach at least means for determining the statistical distribution of said time of arrivals [0085-87]; and at least means for determining the distance to the target from said statistical distribution [0085-87]. It would have been obvious to modify the method of Warren to include averaging, distribution in order to improve the precision and accuracy of the range measurement to the target.
Regarding Claims 3 and 12, Warren does not explicitly teach – but Borowski does teach wherein the step of determining the distance from the statistical distribution of said TOAs consists in determining the TOA that appears most often in the distribution with respect to the randomly distributed noise contribution, said TOA corresponding to the time of flight (TOF)  [0085-87]. It 

Claims 2, 10, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 3,942,890) in view of Borowski (EP 2,469,295) as applied to claims 1 and 9 above, and further in view of d’Aligny (US 2013/0050676).
Regarding Claim 2, Warren does not explicitly teach – but d’Aligny teaches using at least one sub-unit collecting pulses that are reflected or scattered from the environment to at least one detector equipped with a wavelength filter and presumably containing timestamps corresponding to emitted pulses and at least one control sub-unit collecting pulses that are reflected or scattered from the environment to at least one other detector equipped with a wavelength filter, said control sub-unit not containing GVRS\69265AMtimestamps corresponding to the emitted pulses, and said control sub-unit being allowed to stay empty [Fig 13A; 0107-0110]. It would have been obvious to modify the system and method of Warren to include a control sub-unit and a wavelength filter in order to obtain highly efficient detectors at specific wavelengths.  
Regarding Claim 10, Warren does not explicitly teach – but d’Aligny wherein means for determining the statistical distribution of said time of arrivals comprise at least one sub-unit presumably containing timestamps corresponding to emitted pulses and at least one control sub-unit not containing timestamps corresponding to the emitted pulses, said control sub-unit being allowed to stay empty [Fig 13A; 0107-0110]. It would have been obvious to modify the system and method of Warren to include a control sub-unit and a wavelength filter in order to obtain highly efficient detectors at specific wavelengths.  
Regarding Claim 11, Warren does not explicitly teach – but d’Aligny means for assigning a timestamp at the detection of a pulse comprises at least one sub-unit collecting pulses that are reflected or scattered from the environment to at least one detector equipped with a wavelength filter and presumably containing timestamps corresponding to emitted pulses and at least one control sub-unit collecting pulses that are reflected or scattered from the environment to GVRS\69265AMat least one other detector equipped with a wavelength filter, said control sub-unit not containing timestamps corresponding to the emitted pulses, and said control sub-unit being allowed to stay empty [Fig 13A; 0107-0110]. It would have been obvious to modify the system and method of Warren to include a control sub-unit and a wavelength filter in order to obtain highly efficient detectors at specific wavelengths.  

Claims 4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 3,942,890) in view of Borowski (EP 2,469,295) as applied to claims 1 and 9 above, and further in view of Kappeler (DE 4,141,468). 
Regarding Claims 4 and 13, Warren does not explicitly teach – but d’Aligny teaches wherein the pulse repetition rate (PRR) is varied for every distance measurement [Fig 3b; Col. 1 Line 60 – Col. 2 Line 45; Col. 6 Lines 1-25]. It would have been obvious to modify the system and method of Warren to vary pulse repetition rate in order to reduce interference. 

Claims 5-8 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 3,942,890), Borowski (EP 2,469,295) and Kappeler (DE 4,141,468).  as applied to claims 1, 4, 9, and 13 above, and further in view of Takasuka (US 2016/0069998).
Regarding Claims 5, 7, and 14, Warren does not explicitly teach – but Takasuka teaches wherein each TOF system broadcasts via an independent channel a determined pulse repetition rate (PRR) to the other TOF systems [0052-53; 0082].  It would have been obvious to modify the system and method of Warren to include broadcasting pulse repetition rates in order to reduce interference and improve precision and signal validation. 
Claims 6, 8, and 15, Warren does not explicitly teach – but Takasuka wherein each TOF system broadcasts via an independent channel at least two different determined pulse repetition rates (PRRs) to the other TOF systems [0052-53; 0082].  It would have been obvious to modify the system and method of Warren to include broadcasting pulse repetition rates in order to reduce interference and improve precision and signal validation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645